Title: To James Madison from John B. C. Lucas, 22 March 1810
From: Lucas, John B. C.
To: Madison, James


Sir,St. Louis March 22d. 1810.
It has been my Misfortune from the commencement of the Sitting of the Board of Commissioners, for ascertaining Titles and adjusting Claims to Land in the Territory of Louisiana until this present time to be one of those who entertained and entertains opinions the least favorable to land Claimants, this is a fact that I should undertake to prove by transcripts of various parts of the proceedings of the Board, was Not Mr gallatin allready possessed of full information on that head; this, Sir, is more than Sufficient to account for the Libellous petition that has been Signed in this territory against me, and which I suppose has been presented to you by Col. John Smith T. The Bounds of a Letter do Not permit me to enter into the details Necessary to prove the correctness of the opinions I have given as Land commissioner, suffice it to say that it cannot be suspected that I have been biassed by partiality for french Men or by bribery, had these things taken place you probably would Not have heard of any complaints against me either as Judge or commissioner. Lest however these should be considered as mere surmises I wish that an inquiry into my official conduct may take place. I have the honor to be, Sir, Most respectfully your very humble svt.
John B. C. Lucas
